     Case 1:19-mc-00145-TSC Document 269 Filed 09/20/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

           EMERGENCY MOTION TO STAY OTHER PROCEEDINGS

     NOW COMES Plaintiff William LeCroy, by and through undersigned counsel, and

hereby requests that this Court immediately stay all proceedings in his case before this

Court. Mr. LeCroy has appealed the denial of his emergency motions for a preliminary

injunction and for a hearing thereon. Given Mr. LeCroy’s impending execution on Tuesday,

September 22, 2020, and the fact that he can no longer receive any effective relief from this

Court before that date, any proceedings in this Court at to Mr. LeCroy should appropriately

be stayed so he can most effectively pursue available relief in the appellate courts.

       Dated: September 20, 2020               Respectfully submitted,

                                               ___/s/ Gregory S. Smith______________
                                               Gregory S. Smith (DC Bar #472802)
                                               Law Offices of Gregory S. Smith
                                               913 East Capitol Street, S.E.
                                               Washington, D.C. 20003
                                               Telephone: (202) 460-3381
                                               Email: gregsmithlaw@verizon.net
                                               ___/s/ John R. Martin ______________
                                               John R. Martin (pro hac vice granted)
                                               Martin Brothers P.C.
                                               1099 St. Louis Place
                                               Atlanta, GA 30306
                                               Telephone: (404) 433-7446
                                               Email: jack@martinbroslaw.com
                                               Attorneys for Plaintiff William LeCroy

                                              1
    Case 1:19-mc-00145-TSC Document 269 Filed 09/20/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document is being served upon all

counsel of record through this Court’s Electronic Case Filing (ECF) system.

       This 20th day of September 2020.

                                            _/s/ Gregory S. Smith_________
                                            Gregory S. Smith
                                            gregsmithlaw@verizon.net




                                            2
   Case 1:19-mc-00145-TSC Document 269-1 Filed 09/20/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)


          [PROPOSED] ORDER GRANTING STAY OF PROCEEDINGS

       Upon consideration of Plaintiff William LeCroy’s Emergency Motion for Stay of

Proceedings, and for good cause shown, it is hereby,

       ORDERED that all proceedings in this case are hereby stayed as to Plaintiff

William LeCroy only, until such time as Plaintiff LeCroy’s appeal from this Court’s

denial of his Emergency Motion for Preliminary Injunction, and his Emergency Motion

for a Hearing thereon, is finally resolved on appeal, or further order of this Court.

       SO ORDERED this _____ day of September, 2020.



                                              ____________________________________
                                              TANYA S. CHUTKAN
                                              United States District Judge
